Ogden, J.
The defendant having been indicted and convicted of a breach of trust, under the Statute of the 8th of March, 1845, brings the case up on an exception to the refusal of the Judge below to charge the jury, that if they believed from the evidence that there was an agreement between Holmes, the prosecutor, and the defendant to purchase a schooner on joint account, and that Holmes had placed a note in defendant’s hands to be delivered to the owner of the schooner, in payment of his half of the price, but which note the defendant had not delivered, hut negotiated, then it was not a breach of trust under the Statute.
The court refused to give that charge on the ground that it did not apply to the case, and correctly charged the jury what are the essential ingredients to constitute the offence.
We think the court did not err. The agreement between Holmes and Jones to purchase the schooner on joint account did not deprive the transaction of the character of an agency, undertaken by Jones for Holmes in purchasing the one-half interest in the schooner for him.
The judgment, of the court below is therefore affirmed with costs.